DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-23, 26, 28-29, and 31-39 are pending and subject to an Election/Restriction Requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11, 26, 28-29, 31-32, and 35-37 drawn to methods of administering a compound to subjects.
Group II, claims 12-23, 33-34, and 38-39 are drawn to products.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
If Applicant elects Group I, Applicant is required to elect a single, disclosed species1 of method, reading upon at least one independent claim, from among all species of Group I disclosed.  Applicant should make the species election as follows:
First, Applicant should identify a single Example of record, wherein a compound was administered to a subject in vivo, by providing the Example number (e.g., Example 4, Example 5, Example 6, Example 7, or Example 8).
Second, Applicant should unambiguously identify the structure of the sCR1 sequence administered using both SEQ ID NOs as well as designations set forth in the Application (e.g., if Example 4 is elected, Applicant should identify, for example, “sCR1(1392)-8HisSIA” as well as “SEQ ID NO: 21”; if mono-, di-, tri- or tetrasialylated are not patentably indistinct, Applicant should explicitly identify which compound is the elected species).  The complete and unambiguous structure of compound administered in the elected species should be clear.
Third, Applicant should clearly identify all other parameters consistent with the single, disclosed elected species by identifying portions of the elected Example corresponding with claimed parameters and limitations.  This should result in the unambiguous identification of all claims that read upon the single elected species.
Fourth, all components not explicitly identified in the single elected example of record may be presumed absent from the originally elected species.

If Applicant elects Group II, Applicant is required to elect a single, disclosed species2 of method, reading upon at least one independent claim, from among all species of Group I disclosed.  Applicant should make the species election as follows:
First, Applicant should identify a single Example of record, wherein a claimed product was reduced to practice (e.g., Examples 1-3 or 9-10).
Second, Applicant should unambiguously identify the complete structure of the single elected species using (i) a single SEQ ID NO and (ii) any designations set forth in the Application (e.g., “sCR1(1392)-8His” as well as “SEQ ID NO: 21” would be identified).
Third, all additional components present should be fully identified consistent with the single, elected species of Example.  Identification of additional components not explicitly recited in the Example corresponding to the single elected species may render the species election improper.
Third, Applicant should clearly identify all other parameters consistent with the single, disclosed elected species by identifying portions of the elected species corresponding with claimed parameters and limitations.  This should result in the unambiguous identification of all claims that read upon the single elected species.
Fourth, all components not explicitly identified in the single elected example of record may be presumed absent from the originally elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic with respect to at least one parameter; claims 1, 12, 16, 17, and 23 are independent.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II and species therein lack unity of invention because even though the inventions of these groups require the technical feature of a soluble receptor type 1 (sCR1) variant, this technical feature is not a special technical feature as it does not make a contribution over the prior art as explained in the Written Opinion of PCT/AU2019/050456; the instant Examiner agrees with the statements and opinions set forth therein identifying a lack of inventive step and shared novelty, and those statements are incorporated herein.  In addition, Examiner notes that instant SEQ ID NO: 1 shares 100% sequence identity with UniProtKB/Swiss-Prot: P17927.3 at positions 21-1971 (see, e.g., UniProtKB/Swiss-Prot: P17927.3 [RecName: Full=Complement receptor type 1; AltName: Full=C3b/C4b receptor; AltName: CD_antigen=CD35; Flags: Precursor], available at https://www.ncbi.nlm.nih.gov/‌protein/‌P17927.3 (last visited 8/11/2022); noting that the sequence was known in the art since circa 1988).  This is pertinent because the art evidences that the sequence was known and present in, on, and with “erythrocytes, a subset of T cells, mature B cells, follicular dendritic cells, monocytes and granulocytes” (see id. at § Tissue Specificity; note that the claim scope is ambiguous, but that a membrane bound CR1 is reasonably inferred to be a “variant” of a sCR1 as it satisfies the positively recited structural limitations of instant claim 1; additionally sCR1 is understood to occur naturally in human plasma).  Accordingly, the method of claim 1 would necessarily be performed upon a blood transfusion, and blood transfusions have been performed for 30+ years.  Accordingly, the claims do not recite a special technical feature under PCT Rule 13.2 as explained in the Written Opinion and as noted above. 

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species” (emphasis added).
        2 See, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species” (emphasis added).